Title: To George Washington from Benjamin Tallmadge, 28 January 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Dr Generl
                            Wethersfield Jany 28th 1781
                        
                        Enclosed Your Excellency will receive a Copy of a Letter from B. Arnold, which has
                            this day come to hand. I am equally a Stranger to the Channel thro’ which it was conveyed, the Reasons why it was so long
                            on its way, or the motives which induced the Traitor to address himself thus particularly to me. I have determined to
                            treat the Author with the Contempt his Conduct merits, by not answering his Letter, unless Your Excellency should advise a
                            different Measure. I have the Honor to be, With great Regard & Esteem, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                     Enclosure
                                                
                            
                                Dr Sir
                                N. York Octr 25th 1780
                            
                            As I know You to be a Man of sense, I am convinced You are by this time fully of opinion that the real
                                Interest & Happiness of America consists in a reunion with Great Britain. To effect which happy purpose I have
                                taken a Commission in the British Army, & invite You to join me with as many Men as You can bring over with
                                You. If You think proper to embrace my Offer, You shall have the same Rank you now hold, in the Cavalry I am about to
                                raise. I shall make use of no arguments to convince You, or to induce You to take a Step which I think right. Your own
                                good sense will suggest every thing I can say on the subject. I will only add that the English Fleet has just arrived
                                with a very large Reinforcement of Troops. I am, Sir, Your Hble Servt
                            
                                B. Arnold
                            
                        
                        
                    